Name: 2009/408/EC: Decision of the European Parliament and of the Council of 6Ã May 2009 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: EU institutions and European civil service;  mechanical engineering;  European construction;  labour market;  Europe;  employment;  management;  EU finance
 Date Published: 2009-05-29

 29.5.2009 EN Official Journal of the European Union L 132/10 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 May 2009 on the mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/408/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 on establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) The European Globalisation Adjustment Fund (the Fund) was established to provide additional support to redundant workers who suffer from the consequences of major structural changes in world trade patterns and to assist them with their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 500 million. (3) Spain submitted an application to mobilise the Fund, in respect of redundancies in the motor vehicle sector, on 29 December 2008. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission therefore proposes to deploy an amount of EUR 2 694 300. (4) Furthermore, the Commission proposes to deploy an amount of EUR 690 000 from the Fund for technical assistance in accordance with Article 8 of Regulation (EC) No 1927/2006. (5) The Fund should therefore be mobilised in order to provide a financial contribution for the application submitted by Spain as well as to address the need for technical assistance, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2009, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 3 384 300 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 6 May 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. KOHOUT (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.